


Exhibit 10.1.b

 

AMENDMENT No. 1

to

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

AMENDMENT No. 1 dated January 5, 2011 (“Amendment”) to SECOND AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT made as of the 16th day of June, 2009 (as
amended, the “Credit Agreement”) by and among THE SHERIDAN GROUP, INC., a
Maryland corporation (“Borrower”), BANK OF AMERICA, N.A. (the “Bank”),
individually, as Administrative Agent, Issuer and a Lender, and any other
Lenders under the Credit Agreement.

 

RECITALS:

 

WHEREAS, Borrower, Lenders and Bank are party to the Credit Agreement; and

 

WHEREAS, all capitalized terms used in this Amendment, unless otherwise defined
herein, shall have the meanings ascribed thereto in the Credit Agreement;

 

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.             Amendments.       The definition of “Maturity Date” in
Section 13.01 Defined Terms is hereby amended to read as follows:

 

“Maturity Date”  means May 25, 2011.

 

The definition of “Unqualifiedly Certified” in Section 13.01 Defined Terms is
hereby amended by inserting the following at the end of clause (x) prior to
clause (y):

 

“(except that such opinion may be qualified with a going concern or like
qualification or exception as a result of the impending Revolving Credit
Termination Date, Maturity Date or the stated maturity date of the Senior
Secured Notes).”

 

2.             Representations and Covenants.  The Borrower certifies that all
representations and warranties of the Loan Parties contained in the Loan
Documents, including without limitation the schedules thereto, are true, correct
and complete in all material respects on and as of the date hereof, and that all
covenants and agreements made in the Loan Documents required to have been
complied with and fulfilled by the Loan Parties as of the date hereof have been
complied with and fulfilled in all material respects, and that no Default or
Event of Default is in existence on the date hereof.

 

3.             Ratification.  Other than as specifically set forth herein, the
Borrower hereby ratifies and confirms the Loan Documents and all instruments and
agreements relating thereto, and confirms that (a) all of the foregoing remain
in full force and effect, (b) each of the foregoing is enforceable against the
Borrower in accordance with its terms, and (c) the Borrower has no defenses,
claims or setoffs relative to the Loan Documents or its obligations thereunder.

 

--------------------------------------------------------------------------------


 

4.             Authority and Enforceability.  Borrower hereby represents that:

 

(a)           It has full corporate power and authority to execute, deliver and
perform this Amendment; and

 

(b)           The Agreement, as amended hereby, constitutes Borrower’s legal,
valid and binding agreement, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.

 

5.             Miscellaneous.  Article 15 of the Credit Agreement is
incorporated herein by this reference and shall apply to this Amendment. 
Execution of this Amendment shall not constitute an agreement by the Bank to
execute any other amendment or modification of the Loan Documents.  References
to the Credit Agreement in any document relating thereto shall be deemed to
include this Amendment.

 

6.             Counterparts; Electronic Execution.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile or by electronic transmission in “pdf” or other imaging format
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.  Any party delivering an executed counterpart of this Amendment
by telefacsimile or electronic transmission also shall promptly deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability and
binding effect of this Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
it to be executed by their duly authorized officers, all as of the day and year
first above written.

 

 

 

THE SHERIDAN GROUP, INC.

 

 

 

 

 

By:

/s/ Robert M. Jakobe

 

 

Robert M. Jakobe

 

 

Chief Financial Officer

 

 

11311 McCormick Road, Suite 260

 

 

Hunt Valley, Maryland 21031-1437

 

 

 

 

 

Phone: (410) 785-7277

 

 

Fax: (410) 785-7217

 

 

E-Mail: bjakobe@tsg.sheridan.com

 

[signature page for Amendment No. 1]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Christian Barrow

 

 

Christian Barrow

 

 

Senior Vice President

 

 

 

 

 

Mail Stop: PA7-188-11-01

 

 

1600 John F. Kennedy Blvd.

 

 

4 Penn Center, Suite 1100

 

 

Philadelphia, PA 19103

 

 

Phone: (267) 675-0109

 

 

Fax: (212) 548-8911

 

 

E-Mail: christian.d.barrow@bankofamerica.com

 

[signature page for Amendment No. 1]

 

--------------------------------------------------------------------------------
